McCulloch, C. J., (on rehearing). A petition for rehearing has been presented by each party; appellants, on the ground that this court erred in not allowing, as a claim against the bank, the additional item of $4,307.50, net price- of the bonds sold to Orthwein, and $8,496, tax money alleged to have been paid into the bank by Hughes, appellant’s tax collector; and appellee, on the ground that an item of $4,893.03 included in the charges against the bank subsequent to June 30,1917, is improper, for the reason that it is included in the balance, or overdraft, shown on that date, and that the evidence clearly shows that the overdraft of appellant on the date mentioned above was $12,636.73, instead of $10,610.60, the sum on which our former judgment was based. We are convinced, on re-examination of the accounts and other evidence in the record, that our original conclusion with respect to the additional items contended for by appellant was correct, and appellant’s petition for rehearing is therefore overruled. We are equally convinced that we erred in charging appellee with the item of $4,893.03 for tax money received after June 30, 1917, and also in regard to the amount of the overdraft. Counsel for appellee has clearly shown the errors in these respects, 'and there should be a correction of our former judgment. Increasing the overdraft to $12,636.73, as appellee is entitled to, and eliminating the additional charge of $4,893.03 for tax money received, the judgment against appellee should be for $2,597.88, instead of $9,517.04, as renderéd on the original hearing. The rehearing asked for by appellee is therefore granted, and the reduction indicated above is ordered.